United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-1965
                      ___________________________

                       Kenneth L. Blake; Sidney Lanier

                    lllllllllllllllllllll Plaintiffs - Appellants

                                   Lloyd Davis

                            lllllllllllllllllllll Plaintiff

                                   Sultan Lane

                     lllllllllllllllllllll Plaintiff - Appellant

                                          v.

  Missouri Department of Corrections; Dwayne Kempker; Mike Kemna; Larry
 Denney; Terry Page; Darin Morgan; John Brown; Montgomery; Dana Hughes;
 Dan Greene; Russell Hollowell; Karon Gatton; M. Pettigrew; R. Lima; Bradley
Bird; Vincent Negus; A. Francis; Doug Worsham; David Mansingh; Lilly Moore;
   Robin Norris; C.O.I. Cooper; John Does; Bradley Burd; Scott Cooper; Amy
 Francis; Brian Montgomery; Mandy Pettigrew; Kimberly Ross; James Helton;
       Wayne Hurley; Lora Welling; Tobey McMullen; Benjamin Brooke

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
               for the Western District of Missouri - St. Joseph
                               ____________
                            Submitted: November 4, 2013
                              Filed: November 8, 2013
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.

       Missouri inmates Kenneth Blake, Sidney Lanier, and Sultan Lane appeal
following the district court’s adverse grant of summary judgment in their action under
42 U.S.C. § 1983, the Religious Land Use and Institutionalized Persons Act
(RLUIPA), and state law. The district court’s summary judgment orders, however,
addressed only the RLUIPA and section 1983 free-exercise claims, and did not
address all of the claims raised in the second amended complaint--including claims
regarding equal protection, substantive and procedural due process, free speech,
access to the courts, and the Eighth Amendment. There is thus no final order from
which an appeal lies. In addition, the district court did not address the state-law
claims, other than to recognize that such claims had been raised. Because the district
court did not dispose of all of the federal claims, we will not conclude that the court
implicitly declined to exercise supplemental jurisdiction over the state claims. Cf.
Franklin v. Zain, 152 F.3d 783, 786 (8th Cir. 1998) (construing order dismissing all
federal claims as implicitly declining to exercise jurisdiction over pendent state
claims, and modifying dismissal of state claims to be without prejudice).

      Accordingly, we lack jurisdiction over the instant appeal. See 28 U.S.C. § 1291
(courts of appeals have jurisdiction of appeals from final district court decisions);
Huggins v. FedEx Ground Package Sys., Inc., 566 F.3d 771, 773 (8th Cir. 2009)
(where it appears jurisdiction is lacking, appellate courts are obligated to consider sua
sponte jurisdictional issues); Thomas v. Basham, 931 F.2d 521, 523-24 (8th Cir.


                                          -2-
1991) (appeal was premature where some claims remained pending). The appeal is
dismissed as premature, and the pending motions are denied as moot.
                      _____________________________




                                     -3-